NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



BODUSTIN BLUE PRICE,               )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-3911
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 21, 2018.

Appeal from the Circuit Court for DeSoto
County; Kimberly Bonner, Judge.

Bodustin Blue Price, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katie Salemi-Ashby,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and ROTHSTEIN-YOUAKIM, JJ., Concur.